Citation Nr: 0124788	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  99-21 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with degenerative disc disease of the lumbar spine, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1944.  This case comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran and his representative appeared at 
a hearing before a hearing officer at the RO in July 1998.

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for a 
higher evaluation for his lower back disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service, for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service, for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

FINDING OF FACT

The veteran's lumbosacral strain with degenerative disc 
disease is manifested by demonstrable muscle spasm, 
characteristic pain, persistent symptoms compatible with 
sciatic neuropathy and little intermittent relief.


CONCLUSION OF LAW

A 60 percent evaluation for lumbosacral strain with 
degenerative disc disease is warranted.  38 U.S.C.A. 
§§  1155, 5100 et. seq. (West Supp. 1991 & 2001); 38 C.F.R. 
§§ 4.3, 4.7. 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001). 

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for higher evaluation, and the veteran has not indicated the 
existence of any pertinent evidence that has not already been 
obtained or requested.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran, 
in fact, it appears that all evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder.  Service medical records 
were obtained and associated with the claims folder, and the 
National Personnel Records Center has indicated that all 
available records have been forwarded.  Multiple VA 
examinations were conducted, and copies of the reports 
associated with the file.  VA and private medical records 
have been obtained. Thus, the Board concludes that the RO has 
either complied with, or gone beyond, these provisions and 
thus it would not be prejudicial to decide the case on the 
current record.  

Moreover, the veteran has been advised several times of the 
laws and regulations pertaining to the issue at hand, in 
rating decisions, a statement of the case, and a supplemental 
statement of the case.  The Board accordingly finds that the 
RO has complied with both the duty to assist and the duty to 
notify provisions of the VCAA, implementing regulations and 
internal VA guidance, and that in light of all of these 
considerations, it is not prejudicial to the claimant to 
proceed to adjudicate the claim on the current record.  See 
Bernard v. Brown, 4 Vet. App. 384.

I.  Background

Service connection for a lumbosacral strain disorder was 
granted in October 1944.  The RO, in an August 1982 rating 
decision, assigned the current 40 percent evaluation 
effective from April 16, 1982 under Diagnostic code 5295, 
lumbosacral strain.  In an October 1999 rating decision, the 
RO recharacterized the veteran's disability as lumbosacral 
strain with degenerative disc disease of the lumbar spine and 
evaluated the veteran's disability under Diagnostic Code 
5293, invertebral disc disease.  The RO continued the 40 
percent evaluation.  

In the instant case, the veteran filed a claim for increased 
evaluation of his low back disorder, currently evaluated as 
40 percent disabling.

An April 1998 VA medical record revealed that the veteran was 
seen complaining of low back and neck pain.  He reported 
occasional right hip and neck pain related to his low back.  
On evaluation, loss of lumbar lordosis was noted with 
tenderness on forward bending, but no pain on range of motion 
and no radicular pain noted.  

In private medical records and reports submitted and dated in 
May 1998, the veteran's private physicians, Dr. L. P. 
Cleaveland and Dr. R. B. Price, stated that the veteran was 
experiencing worsening pain related to his degenerative disc 
disease of the lumbar spine and that recent X-rays revealed 
degenerative changes and narrowing at L4/5 and L5/S1.  Dr. 
Price indicated that the pain was worse with activity to 
include walking and that he could not lift without pain.

At his hearing, the veteran testified that he experienced 
shooting pain down his right leg and that he experienced 
increasing pain in his back.  A September 1998 VA examination 
report noted the veteran complaints of occasional pain 
radiating from right hip down his right leg, relieved with 
rest.  Range of motion of the lumbar spine revealed decreased 
flexion at 75 degrees, extension at 15 degrees, and bilateral 
movement to 20 degrees.  Pain was noted with extension past 
15 degrees.  There was no muscle spasm or tenderness.  Lower 
extremities were within normal limits and sensory examination 
was unremarkable.  The diagnoses included degenerative disc 
disease of the lumbar spine.

At a November 1998 VA examination, the veteran complained of 
increased lumbar spine pain with stiffness, weakness, and 
shooting pain in his legs.  On evaluation, range of motion of 
the lumbar spine revealed flexion to 30 degrees with pain, 
extension to 5 degrees with pain, and bilateral flexion to 15 
degrees with pain.  On neurologic review, the lower 
extremities were within normal limits with regard to both 
motor function and sensory function and knee and ankle 
reflexes were present.  

In a November 1999 statement, Dr. L. P. Cleaveland indicated 
that the veteran was seen for increasing back pain, with 
concomitant limitation of activities.  In a statement also 
dated in November 1999, Dr. C. Kessler reported that the 
veteran, in pertinent part, had lumbar spondylosis that was 
degenerative in nature, with resultant back pain, but that 
neurologically he was otherwise intact.  

The report of a March 2001 VA examination shows that there 
was pain with palpation over the L4-L5 area, with spasm of 
the erector spinal muscles, especially with hyperextension of 
the back.  The pain was increased with hyperextension of the 
back beyond 15 degrees.  Range of motion testing revealed 
flexion to 90 degrees, extension to 15 degrees, right and 
left lateroflexion to 40 degrees, and right and left rotation 
to 35 degrees each.  There was pain and lack of endurance 
throughout the ranges of motion, but there was no fatigue, 
weakness, or incoordination present.  Examination of the 
lower extremities revealed that deep tendon reflexes were 
diminished in the lower extremities to about 1+; however, 
sensation to touch and pinprick were within normal limits, 
and motor function was normal.  The examiner noted that the 
veteran was able to perform most of the usual daily 
functions, with the exception of heavy bending, lifting or 
climbing, and was unable to walk for prolonged distances or 
shop for any extended length of time.  On X-ray, there was 
moderate spondylosis of the lower lumbar spine, especially at 
L5-S1.  The diagnosis was degenerative changes of the 
thoraco-lumbar spine with moderate spondylosis of the lower 
lumbar spine.

II.  Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2001), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

As noted above, the RO has evaluated the veteran's lumbar 
spine disability under Diagnostic Code 5293, which provides 
for the evaluation of intervertebral disc syndrome.  A 40 
percent evaluation requires severe, recurring attacks with 
intermittent relief.  A 60 percent rating is warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293 (2001).  

The Board has also considered Diagnostic Codes 5292 and 5295, 
which provide for the evaluation of limitation of motion of 
the lumbar spine and lumbar strain.  However, the Board notes 
that the maximum disability rating available under both 
Diagnostic Codes 5292 and 5295 is 40 percent.

The Board has also considered Diagnostic Codes 5285, 5286, 
and 5289.  However, there is no evidence of fractured lumbar 
vertebrae or ankylosis to qualify the claimant for an 
evaluation in excess of 40 percent.  A rating greater than 
the 40 percent currently assigned is appropriate for 
unfavorable ankylosis of the lumbar spine (Diagnostic Code 
5289); for complete bony fixation of the spine (Diagnostic 
Code 5286); or for residuals of a vertebral fracture, without 
cord involvement but with abnormal mobility requiring a neck 
brace (Diagnostic Code 5285).  In situations in which 
residuals of a vertebral fracture do not meet those criteria, 
a 10 percent rating is to be added for demonstrable deformity 
of the vertebral body, when rating in accordance with 
definite limited motion or muscle spasm.  

Upon review, the Board finds that evidence submitted support 
the assignment of an evaluation of 60 percent under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for the 
veteran's lumbosacral strain with degenerative disc disease.  
The veteran advanced that his lumbar spine symptoms cause 
chronic pain and muscle spasms in his low back as well as 
radiation of pain and weakness into his right leg and affect 
his ability to walk, stand, and sit for prolonged periods of 
time.  Upon review of the record, private and VA medical 
records show that the veteran has consistently complained of 
back pain with radiation in the right hip and leg.  Medical 
evidence revealed objective evidence of decreased range of 
motion with pain, weakness, muscle spasm, and diminished knee 
and ankle jerks.  Based on this evidence and resolving all 
doubt in the veteran's favor, the Board finds that the 
veteran's lumbosacral strain with degenerative disc disease 
of the lumbar spine is manifested by characteristic pain and 
demonstrable muscle spasm, persistent symptoms compatible 
with sciatic neuropathy and little intermittent relief.  Such 
findings more closely approximate the criteria for a 60 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001).  This is the highest available rating under this 
diagnostic code.  Accordingly, the Board concludes that a 60 
percent evaluation under Diagnostic Code 5293 is now 
warranted.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293 
(2001).  


ORDER

A 60 percent evaluation for lumbosacral strain with 
degenerative disc disease of the lumbar spine is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

REMAND

The Board observes that the RO, in an October 1999 rating 
decision, denied entitlement to a total rating based on 
individual unemployability.  The veteran filed a substantive 
appeal in December 1999, which the Board accepts as a notice 
of disagreement to this issue.  It does not appear from the 
record that the RO has issued a statement of the case 
following receipt of the notice of disagreement on the above 
issue.  The Court has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issue a statement of 
the case addressing the issue, the Board should remand the 
issue to the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:
 
The RO should issue a statement of the 
case as to the veteran's claim concerning 
entitlement to a total rating based on 
individual unemployability.  The veteran 
is notified that to complete the 
appellate process he must submit a 
substantive appeal as to that issue, to 
perfect the appeals process.

Thereafter, the case should be sent to the Board, if in order 
and if the appeal is perfected as noted above.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 

